           Case 18-50489-CSS   Doc 107   Filed 02/15/19   Page 1 of 10




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF DELAWARE


CHRISTOPHER S. SONTCHI                                      824 N. MARKET STREET
    CHIEF JUDGE                                           WILMINGTON, DELAWARE
                                                                    (302) 252-2888




                               February 15, 2019

Brian E. Farnan                           Robert J. Dehney
Michael J. Farnan                         Curtis S. Miller
Farnan LLP                                Daniel B. Butz
919 North Market Street                   Morris, Nichols, Arsht & Tunnel LLP
Wilmington, DE 19801                      1201 North Market Street
       -and-                              Wilmington, DE 19899-1347
J. Christopher Shore                             -and-
Thomas MacWright                          Edward Soto
White & Case LLP                          Weil, Gotshal & Manges LLP
1221 Avenue of the Americas               1395 Brickell Avenue
New York, NY 10020                        Miami, FL 33131
                                                 -and-
Adam G. Landis                            Robert Lemons
Matthew B. McGuire                        767 Fifth Avenue
Landis Rath & Cobb LLP                    New York, NY 101539
919 Market Street
Wilmington, DE 19801
        -and-
James F. Conlan
Jessica C. Knowles Boelter
Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
        -and-
James G. Hutchinson
John J. Kuster
Martin B. Jackson
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
                 Case 18-50489-CSS            Doc 107      Filed 02/15/19       Page 2 of 10
                                                                                                Page 2 of 10



          RE:      Maxus Energy Corporation, Case No.: 16-11501 (CSS)
                   Maxus Liquidating Trust v. YPF S.A., et al., Case No.: 18-50489 (CSS)

Dear Counsel:

        The Maxus Liquidating Trust (the “Trust”), which is the successor in interest to
Maxus Energy Corporation (“Maxus” or the “Debtor”), filed a 23 count complaint against
YPF S.A. and numerous of its affiliates (“YPF”) and Repsol, S.A. and numerous of its
affiliates (“Repsol”). YPF and Repsol both filed motions to dismiss. The Court held oral
argument on January 22, 2019. This is the Court’s decision on the motions to dismiss.1

       There are wrongs. But not every wrong is actionable, and not every cause of action
is remediable. If the facts in the complaint are true, then YPF and Repsol committed
a series of obvious and serious wrongs. After YPF bought equity interests in Maxus
without performing adequate diligence it discovered it owned a company with valuable
assets and huge environmental liabilities. YPF embarked on a scheme, in which Repsol
joined for some time, to strip Maxus of its assets through fraudulent
conveyances, to keep the company on life support until the statute of
limitations passed and to institute a bankruptcy to discharge the environmental liabilities
leaving the burden on third parties and the American taxpayer to remediate the pollution
caused by Maxus.

        But, are these wrongs actionable? The Complaint contains 23 counts, 20 of which
are claims for the avoidance of fraudulent conveyances under theories of both actual and
constructive fraud. Applying Rule 7008 of the Federal Rules of Bankruptcy Procedure,
the constructive fraudulent claims are sufficient to survive a motion to dismiss. Beskrone
v. OpenGate Capital Grp., 587 B.R. 445, 455-56 (Bankr. D. Del. 2018) (applying Rule 7008 to
constructive fraudulent transfer claim). Moreover, under a liberal interpretation of Rule
7009(b) of the Federal Rules of Bankruptcy Procedure, the actual fraudulent claims are
sufficient to survive a motion to dismiss. Forman v. Kelly Capital, LLC, No. 12-12057
(MFW), 2015 Bankr. LEXIS 2029, at *9 (Bankr. D. Del. June 18, 2015) (applying Rule
7009(b) to actual fraudulent transfer claim). See also Official Comm. Of Unsecured Creditors
of Fedders N. Am., Inc. v. Goldman Sachs Credit Partners L.P., 405 B.R. 527, 544 (Bankr. D.
Del. 2009) (“The requirements of Rule 9(b) are relaxed and interpreted liberally where a .
. . trust formed for the benefit of creditors, as here, is asserting the fraudulent transfer
claims.”).2 The argument that more pleading is required to put the defendants on fair
notice of the fraudulent claims against them is without merit.



1   Repsol also filed a motion for abstention. The court will issue a decision on that motion separately.
2The Court is not convinced that actual fraudulent transfer claims should be reviewed under Rule 7009(b)
as opposed to Rule 7008. However, as the actual fraudulent transfer claims here clearly meet the Rule
              Case 18-50489-CSS          Doc 107     Filed 02/15/19      Page 3 of 10
                                                                                        Page 3 of 10


      The remaining counts are for alter ego liability, unjust enrichment and civil
conspiracy. The Court is satisfied that these claims must survive the motions to dismiss.

        As to alter ego liability, the Court disagrees that piercing the corporate veil or
asserting a claim for alter ego is only a remedy and not an independent cause of action.
When coupled with allegations of another wrong, such as a breach of fiduciary duty or a
fraudulent conveyance, alter ego can constitute an independent claim. In re Maxus Energy
Corp., 571 B.R. 650, 660 (Bankr. D. Del. 2017) (“a trustee possesses standing to bring—and
by logical extension, settle and release—an alter ego claim on behalf of a creditor of the
debtor, as long as the claim qualifies as a ‘general’ claim.”) (quoting In re Alper Holdings
USA, Inc., 398 B.R. 736, 759 (S.D.N.Y. 2008)). See also Harrison v. Soroof Int’l, Inc., 320
F.Supp. 602, 613 (D. Del. 2018); and Duke Energy Trading & Mktg., L.L.C. v. Enron Corp.,
2003 WL 1889040 at *3 (Bankr. SDNY Apr. 17, 2003). Moreover, under the Third Circuit’s
decision in In re Emoral, 740 F.3d 875 (3d Cir. 2014) and this Court’s ruling in Maxus, 571
B.R. at 660, which is the law of the case, the alter ego claims of the Debtor’s creditors are
property of the estate and may only be pursued by the Trust. Having required Maxus’s
creditors to defer to the Debtor it would be inequitable for the Court to expunge those
claims by not allowing the Trust, which is the successor in interest to the Debtor, to
pursue the claims. In other words, as the Court quipped at oral argument, it would be
inequitable to have a collective proceeding and not to allow the creditors to proceed
collectively.

       The main argument against the unjust enrichment claim is an affirmative defense,
which is addressed below. The only prima facie argument is that the Trust lacks standing
to pursue an unjust enrichment claim because it is a creditor claim. For the reasons
discussed above, to the extent the unjust enrichment claim is a creditor claim it is a
generalized claim under Emoral and, thus, can be brought by the Trust. Moreover, the
Trust is indeed acting on behalf of creditors and it would be inequitable not to allow the
claim to be brought.

        As with the claim of unjust enrichment, the defendants’ main argument for
dismissal is an affirmative defense, which is addressed below. The remaining argument
is that the civil conspiracy claim must be dismissed because there is no claim for civil
conspiracy based on fraudulent conveyances. While it may or may not be true that one
cannot civilly conspire to perpetrate a fraudulent conveyance, the defendants’ argument
is based on a misreading of the complaint.3 The allegations supporting the civil
conspiracy claim go well beyond the alleged fraudulent conveyances and constitute a
valid prima facie claim.

7009(b) standard the Court will not opine on whether Rule 7008 would indeed be the correct standard to
apply.
3 The Court offers no opinion as to whether a claim for civil conspiracy to perpetuate a fraudulent
conveyance is a valid cause of action.
            Case 18-50489-CSS        Doc 107     Filed 02/15/19    Page 4 of 10
                                                                                  Page 4 of 10


       That brings us to our final question, whether the alleged wrongs that give rise to
legal claims are remediable? In this case, that means whether some or all of the claims
are barred by res judicata, collateral estoppel, statutes of limitation, laches or New
Jersey’s entire controversy doctrine. As set forth below, the answer is no – the claims are
not barred.

        In order to address the preclusion arguments, a brief recitation of the New Jersey
litigation, which is the initial proceeding for purposes of analyzing preclusion, is
required. In December 2005, the State of New Jersey (the “State”) filed a civil action
against Maxus, Tierra Solutions, Inc. (‘Tierra”), CLH Holdings, YPF, YPF Holdings,
Repsol, and Occidental Chemical Corporation (“OCC”) (the “Defendants”) alleging they
were liable for environmental damage and pollution of the Passaic River in New Jersey
(the “New Jersey Action”). Specifically, the State alleged that the pollution stemmed
from 80 Lister Avenue in Newark, New Jersey (the “Lister Site”), a former site of Maxus,
which is expressly covered as part of Maxus’s defense and indemnity obligation to OCC
in the Stock Purchase Agreement (wherein Maxus sold its chemicals business to OCC)—
and that the Defendants were responsible for environmental remediation of the Passaic
River arising out of the Lister Site.

       In November 2006, the State amended its complaint to include “alter ego
allegations that YPF and Repsol, the corporate parents of Maxus from 1995 to 1999 (YPF),
1999 to 2012 (YPF and Repsol), and 2012 to the present (YPF), had improperly dominated
Maxus and stripped it of its assets.”

        In June 2007, OCC filed cross-claims against Tierra, Maxus, Maxus International
Energy Company, YPF, YPF Holdings, YPF International, and Repsol, asserting 12 causes
of action relating to contractual indemnity claims predicated on an alter ego theory of
liability, among others. Additionally, Maxus impleaded over 250 third parties, arguing
that the parties shared liability for the Passaic River pollution. On October 18, 2010, OCC
filed its First Amended Cross–Claims adding YPF International as a cross-claim
defendant and asserting claims against the YPF Defendants for alter ego liability.

        In August 2011, an order was entered by the New Jersey Court against Maxus
affirming its contractual indemnification obligations, providing in part, that “Maxus
Energy Corporation is required to indemnify Occidental Chemical Corporation for any
costs, losses and liabilities that may be incurred by Occidental Chemical Corporation in
the above-captioned action as a result of Occidental Chemical Corporation’s acquisition
of Diamond Shamrock Chemicals Company.”

       The following year, in May 2012, the New Jersey Court held that “Maxus was the
alter ego of Tierra, and that both entities were strictly, jointly, and severally liable under
the Spill Act for any ‘cleanup and removal costs’ later shown to be associated with the
Lister Site discharges, based solely on Tierra having acquired title to the Lister Site in
             Case 18-50489-CSS        Doc 107    Filed 02/15/19     Page 5 of 10
                                                                                   Page 5 of 10


1986.” The New Jersey Court then proceeded to refer the New Jersey Action to a Special
Master.

       On September 26, 2012, OCC filed its Second Amended Cross-Claims Complaint,
adding claims for civil conspiracy and aiding and abetting against all Cross-Claim
Defendants, as well as breach of fiduciary duty and aiding and abetting breach of
fiduciary duty against the YPF Defendants and Repsol (the “Second Amended Cross–
Claims”).

        After a series of settlements were approved by the New Jersey Court, the only
remaining claims in the New Jersey Action were that of OCC’s Second Amended Cross–
Claims against the Cross–Claim Defendants, and Repsol’s Counter–Claims against OCC.
Repsol’s Counter–Claims, asserted against OCC in February 2015, sought to recover from
OCC the $65 million paid by Repsol pursuant to a New Jersey Court approved settlement.
In response, and based upon previous holdings of the New Jersey Court, OCC then
submitted an indemnity claim to Maxus for any amount for which OCC may be held
liable to Repsol, in addition to the $190 million that OCC paid pursuant to a consent
judgment.

        The YPF corporate group entities, the Maxus corporate group entities, and the
Repsol corporate group entities separately moved to dismiss OCC’s claims against them.
The New Jersey Court granted the YPF Defendants’ and Repsol Defendants’ motions to
dismiss all of OCC’s cross-claims for fraudulent transfer, unjust enrichment and civil
conspiracy on the ground that the claims are time barred under New Jersey’s codification
of the Uniform Fraudulent Transfer Act (“NJUFTA”). The New Jersey Court’s orders
dismissed OCC’s fraudulent transfer claims, its unjust enrichment and civil conspiracy
claims, and its claim for a declaratory judgment regarding its alter ego liability remedy
to the extent that any alter ego liability was predicated on the dismissed causes of action.
N.J. Dep’t of Envtl. Prot v. Occidental Chem. Corp., ESX-L-9868-05 (PASR), 2015 N.J. Super.
LEXIS 230, at *24-25 (N.J. Super. Ct. Law Div. Essex Co. Jan 13, 2015) (“[T]o the extent
each of the [] claims are barred, so is alter-ego liability based on them.”). As the New
Jersey Court explained, “[a]lter-ego liability is not a separate cause of action; it is a
remedy.” Id. at *25. As such, a plaintiff invoking the doctrine must “first establish an
independent basis to hold the corporation liable,” and without such an “independent
basis” for liability, there is no ground for imposing alter ego liability. Id. at *25 (citation
omitted).

       The YPF Defendants and the Repsol Defendants later moved for summary
judgment as to the remaining cross claims, all of which were asserted on alter ego liability
theories: (i) breach of the SPA (both YPF and Repsol Defendants), (ii) contractual
indemnification (both YPF and Repsol Defendants), (iii) contribution liability under the
Spill Act (YPF Defendants only), and (iv) environmental contribution liability under
other New Jersey statutes (YPF Defendants only). The New Jersey Court granted the
              Case 18-50489-CSS            Doc 107       Filed 02/15/19       Page 6 of 10
                                                                                              Page 6 of 10


Repsol Defendants’ motion for summary judgment. (Compl. n. 192.) The New Jersey
Court, however, denied the YPF Defendants’ motion, and a bench trial was scheduled to
start on June 18, 2016.

        Maxus filed for bankruptcy prior to the trial on the remaining issues.

       YPF and Repsol argue that the Trust is precluded under res judicata and collateral
estoppel from pursuing the claims in the New Jersey Action that were decided adversely
to OCC. More specifically, they seek to preclude the Trust from pursuing the claims
asserted in the Complaint because the New Jersey Court dismissed OCC’s identical
claims as time barred under NJUFTA.4 In addition, Repsol seeks to dismiss the alter ego
claims because the New Jersey Court entered summary judgment against OCC on an
identical claim.

       Under New Jersey law, which is controlling, in order for the Trust to be precluded
from bringing the actions asserted in the Complaint the Trust must be identical to or in
privity to a party in the New Jersey Action. Bondi v. Citigrp., Inc., 32 A.3d 1158, 1185 (N.J.
Super. Ct. App. Div. 2011) (Claim preclusion requires “the parties in the later action [to]
be identical to or in privity with those in the prior action.”).

        The Trust and OCC are not the same party, and they are certainly not “identical.”
Nor is the Trust in privity with any party to the New Jersey Action. Under New Jersey
law, “[t]he concept of privity, as well as its parameters, are necessarily imprecise: ‘privity
states no reason for including or excluding one from the estoppel of a judgment. It is
merely a word used to say that the relationship between the one who is a party on the
record and another is close enough to include that other within the res judicata.’” Zirger
v. Gen. Acc. Ins. Co., 144 N.J. 327, 338 (N.J. 1996) (quoting Bruszewski v. United States, 181
F.2d 419, 423 (3d Cir. 1950) (Goodrich, J., concurring)). “A relationship is usually
considered ‘close enough’ only when the party is a virtual representative of the non-
party, or when the non-party actually controls the litigation.” Id. (internal quotation
marks omitted). New Jersey courts have described the scope of privity as “small.” Collins
v. E.I. Dupont de Nemours & Co., 34 F.3d 172, 176 (3d Cir. 1994) (applying New Jersey law).
“[A] commonality of interest in seeking recovery” from the same party is not sufficient
to find privity. O’Brien v. Telcordia Techs., Inc., 420 N.J. Super. 256, 269 (N.J. Super. Ct.
App. Div. 2011). Whether viewed as res judicata, collateral estoppel or law of the case, all
preclusion doctrines require that the party to be precluded was a party, or in privity with
a party, to the first action. See Wadeer, 220 N.J. at 604 (entire controversy doctrine); see
also Cafferata v. Peyser, 251 N.J. Super. 256, 261 (App. Div. 1991) (entire controversy
doctrine); Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (res judicata) (“A person who was not
a party to a suit generally has not had a ‘full and fair opportunity to litigate’ the claims


4The Trust contests whether the claims are identical. As it is not germane to the Court’s decision, the Court
will assume, arguendo, the claims are identical.
             Case 18-50489-CSS        Doc 107     Filed 02/15/19    Page 7 of 10
                                                                                   Page 7 of 10


and issues settled in that suit”); Restatement (Second) of Judgments § 34 cmt. a (noting
that rationale for res judicata is that parties had an opportunity to litigate claims in the
first action).

       Defendants’ preclusion case is based on their contention that OCC is effectively
the Trust’s privy. This is incorrect for several reasons. First, YPF’s argument that OCC
controls the Trust is not supported by the facts before the Court. The Liquidating Trust
Agreement appoints Mr. Joseph Farnan, Jr. as an Independent Liquidating Trustee and
affords him the authority “to perform any and acts necessary and desirable to accomplish
the purposes of this Liquidating Trust Agreement.” Plan, Ex. A, § 3.02(a). While the
Liquidating Trust Oversight Committee possesses authority to make decisions about
whether to prosecute or settle any Causes of Action, the Oversight Committee is required
to do so “in good faith and in the best interests of the Liquidating Trust,” not in the
interests of OCC alone. Id. at § 4.09. As it pertains specifically to the litigation of the
Trust’s claims against Defendants, OCC itself is situated no differently than are other
creditors: if a potential settlement does not include a contribution release by Defendants
of claims against “the Gibbons Group, the current and former members of the CPG [the
Cooperating Parties Group], the United States, [OCC], and the states of Alabama, Ohio,
New Jersey, and Wisconsin,” (id. at § 4.09(a)(i)), then the votes of OCC’s representatives
on the Trust’s board are not sufficient to approve it. Id. at § 4.09(a)(ii).

        Second, the Trust is simply not “close enough” to OCC for OCC’s prosecution of
claims in the New Jersey Action to have a preclusive effect on the claims brought by the
Trust. The distinction between claims that once belonged to creditors and those that later
became property of a debtor’s estate is an important one. Indeed, it is well settled that a
bankruptcy trustee is not in privity with any particular prepetition creditor for purposes
of preclusion analyses. For example, in Williams v. Marlar (In re Marlar), 267 F.3d 749, 753
(8th Cir. 2001), one creditor filed an unsuccessful pre-bankruptcy suit to set aside a
transfer of real property. The bankruptcy trustee for the debtor’s estate later filed an
adversary proceeding to set aside the same transfer under section 544, invoking the rights
of two different creditors. See id. at 752-53. The court noted that claim preclusion clearly
barred the first creditor from relitigating the transfer, but held that the trustee was not in
privity with the first creditor for purposes of claim preclusion because he “represents all
unsecured creditors of the bankruptcy estate.” Id. at 754. The court also rejected the
argument that the other creditors on whose behalf the trustee sued were themselves in
privity with the first creditor. Id.; see also Slone v. Anderson (In re Anderson), 511 B.R. 481,
506-07 (Bank. S.D. Ohio 2013) (holding that bankruptcy trustee not in privity with secured
creditors who brought foreclosure action because they did not have identity of interest
with all creditors and were representing only their individual interests in the prior suit),
aff’d, 510 B.R. 113 (B.A.P. 6th Cir. 2014); Alexander v. Clark (In re Clark), Adv. Pro. No. 07-
3026-DHW, 2008 WL 5044558, at *5-6 (Bankr. M.D. Ala. Oct. 2, 2008) (holding that a
bankruptcy trustee was not in privity with a creditor in a prior unsuccessful fraudulent-
conveyance action because “[a] trustee represents all creditors—not just one”); Rieser v.
               Case 18-50489-CSS            Doc 107      Filed 02/15/19       Page 8 of 10
                                                                                               Page 8 of 10


Dinsmore & Shohl, LLP (In re Troutman Enters., Inc.), 356 B.R. 786 (table), 2007 WL 205640,
at *7 n.8 (B.A.P. 6th Cir. Jan. 26, 2007) (holding that bankruptcy trustee’s adversary
proceeding not precluded by order entered in prior bankruptcy case because “a
bankruptcy trustee is not merely a successor in interest to particular creditors of the
estate”); Hudgins v. Davidson, 127 B.R. 6, 8 (E.D. Va. 1991) (same); In re Shuman, BAP No.
NV 87- 1037-ASEME 78 B.R. 254, 256, 1987 Bankr. LEXIS 891 at *5 (B.A.P. 9th Cir. Sept.
30, 1987) (“The trustee is not the ‘virtual representative’ of one judgment creditor or the
debtor.”).

       Third, the Trust can not be considered “close enough” to the prepetition entity,
Maxus, that it can be precluded based on claims that Maxus did not assert in the New
Jersey See also Maxfield v. Quarles & Brady LLP (In re Jennings), 378 B.R. 687, 694 (Bankr.
M.D. Fla. 2006) (same); In re Troutman Enters., 2007 Bankr. LEXIS 147, at *23 n.8 (same);
Nationstar Mortg., LLC v. Palsgrove, No. 13-CV009521, 2014 Ohio Misc. LEXIS 10249, *26-
29 (Ct. Com. Pl. Sept. 3, 2014) (same); Russell v. Jones (In re Pro Page Partners, LLC), 292
B.R. 622, 634 (Bankr. E.D. Tenn. 2003) (same); Cardiello v. Arbogast (In re Arbogast), 466 B.R.
287, 304-305 (Bankr. W.D. Pa. 2012) (same). The Third Circuit has made clear that a
bankruptcy trustee “is not simply the successor in interest to the [d]ebtor: he represents
the interests of all creditors of the [d]ebtor’s bankruptcy estate.” In re Montgomery Ward,
LLC, 634 F.3d 732, 738 (3d Cir. 2011). “Because the trustee also represents the general
creditors’ interests, the legal relationship between the trustee and the pre-bankruptcy
debtor is incomplete, particularly when the interests of the creditors diverge from those
of the debtor.” Id.; see also In re Good Time Charley’s, Inc., 54 B.R. 157, 160 (Bankr. D.N.J.
1984) (finding that bankruptcy trustee was not a privy to the prepetition debtor for res
judicata, collateral estoppel, or entire controversy doctrine since the trustee “is seeking to
protect the rights of creditors who did not have the opportunity to challenge the
mortgage in the state court proceeding”); In re Tzanides, 574 B.R. at 522 (finding that
bankruptcy trustee was not a privy to the debtor for res judicata because the “[t]rustees’
interest in asserting this claim for the benefit of creditors is directly opposite to the
Debtor’s interest in shielding property from his creditors”); In re Montgomery Ward, 634
F.3d at 738 (recognizing that a bankruptcy trustee “is not simply the successor in interest
to the [d]ebtor: he represents the interests of all creditors of the [d]ebtor’s bankruptcy
estate”). Here, Maxus not only had no independence to assert claims against its
shareholders, it had no actionable pre-petition fraudulent conveyance claims. Thus, the
Trust was neither a party to or in privity with a party to the New Jersey Litigation. 5 As



5After its establishment, the Trust intervened in the New Jersey Litigation as successor in interest to Maxus.
The Defendants argue that the Trust’s intervention as a party makes the Trust a party for preclusive
purposes even though the decisions upon which preclusion is based occurred prior to the intervention.
That is incorrect as a matter of law and would be inequitable as well. The intervention does not “relate
back” to the prior decisions for preclusion purposes. The operative date is that of the intervention. See
Evanston Insurance Company v. Dan Ryan Builders, Inc., 2017 WL 262620 at *4 (D. Md. Jan. 20, 2017); and
Braxton v. Virginia Folding Box Co., 72 FRD 124 (ED Va. 1976). Moreover, it would be inequitable to preclude
              Case 18-50489-CSS          Doc 107      Filed 02/15/19      Page 9 of 10
                                                                                          Page 9 of 10


such, the Court cannot give preclusive effect to the New Jersey Court’s rulings in this
action.6

        The defendants also seek to bar the Trust’s alter ego claims under New Jersey’s
Entire Controversy Doctrine. “The claim preclusion aspect of the entire controversy
doctrine is essentially res judicata by another name.” See McNeil v. Legislative
Apportionment Comm’n, 177 N.J. 364, 395 (2003) (quoting Long v. Lewis, 318 N.J. Super. 449,
459 (App. Div. 1999)). Consistent with other claim preclusion doctrines, New Jersey
courts have declined to apply the entire controversy doctrine to parties that were not a
“privy” to a prior litigant. See N.M. v. J.G., 255 N.J. Super. 423, 429 (App. Div. 1992)
(rejecting application of entire-controversy doctrine for lack of privity between nonparty
to be precluded and party to first action). For the reasons discussed above, there is no
privity here and this argument fails.

         This leads to the final affirmative defense – statute of limitations. The defendants
argue, quite correctly, that the bulk, if not all, of the alleged fraudulent conveyances that
form the basis of the Complaint occurred outside the operable statute of limitations. The
Trust asserts, however, that strict application of the statutes of limitations under the facts
alleged here “would permit a shrewd and unscrupulous enterprise to divest itself of
‘substantially all of its assets’. . . continue to satisfy environmental liabilities from the cash
flow of the combined entity until the statute of limitations period had run and the
divestiture was ready for completion, and then split the good assets from the bad. If the
architects of such a scheme could claim that the statute of limitations had already run by
virtue of the first step in the scheme, they would have free reign to hinder and delay
creditors so long as they could do it in two steps several years apart.” Tronox Inc. v. Kerr
McGee Corp. (In re Tronox Inc.), 503 B.R. 239, 271 (Bankr. S.D.N.Y. 2013) (“Tronox II”). The
Trust urges the Court to reject defendants’ argument that the transactions were foreclosed
as of June 17, 2012 by the statute of limitations, and examine the fraudulent transfers “for
their substance, not their form,” and hold that “[w]here a transfer is only a step in a
general plan, the plan must be viewed as a whole with all its composite implications.” Id.
at 268 (citing Orr v. Kinderhill Corp., 991 F.2d 31, 35 (2d Cir. 1993).) Here, the Complaint
alleges that YPF (and, later, Repsol) carried out a “single integrated scheme” to siphon
the valuable and profitable assets from the Debtors in order to leave the environmental
liabilities stranded in empty corporate shells. As described in the Complaint, YPF became
aware shortly after its acquisition of Maxus that Maxus was exposed to potentially
massive environmental liabilities, and YPF enlisted its advisors and experts to form a
plan to segregate good assets from the bad liabilities. Compl. at ¶¶ 73-74. YPF followed
that plan as the first step in the “Strategy.” Repsol, enlisting its own advisors and experts,

the Trust from pursuing these claims against YPF and Repsol based on decisions that were adverse to the
interest of Maxus’s creditors when Maxus was dominated and controlled by YPF and Repsol.
6As this element of the preclusion test is not met the Court need not and does not address the remaining
elements.
              Case 18-50489-CSS            Doc 107      Filed 02/15/19       Page 10 of 10
                                                                                            Page 10 of 10


picked up and even embellished the Strategy after it acquired YPF. Id. at ¶ 131. Following
the expropriation of Repsol’s interest in YPF, YPF ultimately forced the Debtors into this
Court with the YPF Settlement in hand that they hoped would close the curtain on the
whole drama. Id. at ¶¶ 205-206. Thus, the Trust asserts that the very strategy that the
Tronox II court rejected has happened in this case, and, as such, the statute of limitations
does not bar the Trust’s claims. The Court agrees. While it remains to be seen whether
the Trust can prove its allegations, the facts alleged in the Complaint support a plausible
theory that would expand the statute of limitations under Tronox II.

      Thus, for the reasons set forth herein the Court will deny the motions to dismiss.
An order will be entered.7




                                                          _________________________________
                                                          Christopher S. Sontchi
                                                          Chief United States Bankruptcy Judge




7The Court is cognizant that this letter is relatively short. Indeed, it pales in comparison to the 408 pages
of briefing submitted by the parties and over 6 hours of oral argument. Nonetheless, the Court believes
the issues are clear and, at this stage of the proceedings, i.e., on motions to dismiss, they do not require
further elaboration. The Court has not specifically addressed every argument submitted by the defendants
but has limited itself to those it believes are material. Arguments in favor of the motions to dismiss that
are not specifically referenced in this letter are rejected by the Court.
